      Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 1 of 36 PageID #:2




                         IN UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


  CHRISTOPHER BOFFOLI, an individual,

                          Plaintiff,
                                                             Civil Action No. 19-cv-5892
                          v.
                                                             JURY TRIAL DEMANDED
  ANDREW JANSMA, an individual,

                          Defendant.



                    COMPLAINT FOR COPYRIGHT INFRINGEMENT

       CHRISTOPHER BOFFOLI, (“Boffoli” or “Plaintiff”) brings this complaint against

ANDREW JANSMA (“Jansma” or “Defendant”). As his complaint against Defendant, Plaintiff

hereby alleges as follows:

                                       NATURE OF THE CASE

       1.      This is a claim for copyright infringement arising under the copyright laws of the

United States, Title 17 of the United States Code.

                                 JURISDICTION AND VENUE

       2.      This Court has exclusive subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this case arises from claims of copyright infringement

under the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq.

       3.      This Court has personal jurisdiction over Jansma because his actions fall within

Illinois’ long arm statute and enforcement of jurisdiction on Jansma would not violate traditional

notions of fair play and substantial justice. Specifically, Jansma has conducted regular business

in the State of Illinois and has committed acts of copyright infringement in the State of Illinois
      Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 2 of 36 PageID #:2




and this Judicial District.

        4.        Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b). Jansma

is subject to this Court’s personal jurisdiction for the reasons cited above and a substantial part

of, if not the entirety of, the events that gave rise to this cause of action have occurred within this

Judicial District.

                                            THE PARTIES

        5.        Plaintiff, Christopher Boffoli is an individual and resident of the State of

Washington.

        6.        Upon information and belief, Andrew Jansma is an individual residing in the State

of Indiana and conducts substantial business in the Northern District of Illinois.

                                                 FACTS

A.     Boffoli created copyrightable photographs and registered them with the U.S.
       Copyright Office.

        7.        Boffoli is a fine art, editorial, and commercial photographer who created “Big

Appetites,” a series of photographs featuring tiny figures photographed against real food

backdrops. Big Appetites has been published in more than 100 countries around the world and

has been featured in major publications such as the New York Times, Washington Post, NPR,

and CBS This Morning, among many others.

        8.        Fine art photographs from Boffoli’s Big Appetites collection can be found in

galleries and private collections in the US, Canada, Europe and Asia. Boffoli is frequently hired

by top advertising agencies and brands for commercial commissions based on his work. He also

is hired by various publications for editorial commissions. Boffoli’s images are also licensed for

publication in books, magazines, calendars, online publications, commercial websites, and

greeting cards.
      Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 3 of 36 PageID #:2




       9.      Boffoli’s business is based on licensing and selling the photographs he creates.

Big Appetites fine art photographs are currently available for purchase at fine art galleries, and

have also been included in museum exhibitions in the US and abroad.

       10.     Boffoli registered each photograph in the Big Appetites series with the U.S.

Copyright Office and has Copyright Registration Nos. VAu001106484 (2011), VAu001148370

(2013), VA0001948517 (2013), VAu001198948 (2015), and VAu1359319 (2019) (together, “the

Registered Works”).

B.     Jansma published and displayed copies of photographs from Big Appetites without
       license or permission from Boffoli.

       12.     Jansma is a graphic designer providing freelance services throughout the

Chicagoland area.

       13.     To promote his business, Jansma maintains a website at

https://www.andyjansma.com (the “Website”).

       14.     In February of 2019, Boffoli discovered that Jansma was displaying copies of

photographs from Big Appetites on Jansma’s Website without a license or permission

(“Infringing Content”). Attached hereto as Exhibit A are screenshots of the Infringing Content.

       15.      Jansma reproduced and used Boffoli’s images as concept advertisements for an

agency that he was freelancing for at the time.

       16.     Jansma posted and publicly displayed the Infringing Content on his website to

increase the marketability of his graphic design work and to solicit future business.

       17.     On, February 8, 2019, Boffoli sent Jansma a letter informing him of the Infringing

Content. Attached hereto as Exhibit B are emails exchanged between Boffoli and Jansma.

       18.     On February 11, 2019, Jansma responded with an admission of infringement,

saying that he is “very sorry for the unauthorized use of your photography.” See Exhibit B.
      Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 4 of 36 PageID #:2




        19.     Although Boffoli attempted to resolve the matter immediately without the

involvement of attorneys for a reasonable settlement amount in February of this year, Defendant

refused to settle. See Exhibit B.

        20.     Boffoli then had to hire attorneys to represent him, attorneys who on May 8, 2019

sent Defendant a detailed letter outlining the facts of the dispute and how copyright law applies

to those facts, along with another reasonable settlement offer; however, Defendant refused to

agree to a settlement. Attached hereto as Exhibit C is the detailed letter sent by Boffoli’s

attorney.

        21.     Boffoli then hired litigation counsel in Illinois to send one last settlement letter to

resolve the dispute before filing suit; however, Defendant once again refused to agree to the

reasonable settlement offer. Attached hereto as Exhibit D is the settlement letter sent by Boffoli’s

litigation counsel in Illinois.

                  COUNT I: CLAIM FOR COPYRIGHT INFRINGEMENT
                  AND CONTRIBUTORY COPYRIGHT INFRINGEMENT

        22.     Boffoli hereby incorporates Paragraphs 1–21 by reference.

        23.     Boffoli is, and at all relevant times has been, the owner of the copyright in the

photographs in the Big Appetites series.

        24.     Boffoli registered a copyright for each of the photograph in Big Appetites with

the United States Copyright Office.

        25.     Boffoli has the exclusive rights under 17 U.S.C. § 106 to (1) reproduce each of

the photographs in Big Appetites, (2) prepare derivative works based on any of the Big Appetites

photographs, (3) distribute copies of each of the Big Appetites photographs, and (4) publicly

display each of the Big Appetites photographs.

        26.     Without Boffoli’s permission or consent, Defendant reproduced, publicly
      Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 5 of 36 PageID #:2




displayed, and made derivative works from the Big Appetites series. See Exhibit A.

         27.   Defendant knew or reasonably should have known that he did not have

authorization to reproduce, publicly display, or create derivative works using the Registered

Works.

         28.   Defendant’s unauthorized use of the Registered Works has caused Boffoli to lose

licensing fees and has usurped Boffoli’s ability to control the direction and value of his licensing

business.

         29.   Defendant’s refusal to agree to a reasonable settlement has caused Boffoli to incur

increasing costs and attorneys’ fees.

                                    PRAYER FOR RELIEF

         WHEREFORE, Boffoli asks this Court to enter judgment against Defendant and

Defendants’ subsidiaries, affiliates, agents, employees, and all persons acting in concert or

participation with them, granting the following relief:

         1.    Permanent injunctions preventing and restraining infringement of the Registered

Works, per 17 U.S.C. § 502;

         2.    An order requiring the destruction of all copies of the Registered Works made by

or under the control of Defendant per 17 U.S.C. § 503;

         3.    Statutory damages no less than $15,000 for Defendant’s willful infringement of

each of the Registered Works, per 17 U.S.C. § 504(c)(2);

         4.    Plaintiff’s full costs including reasonable attorney’s fees per 17 U.S.C. § 505; and

         5.    Such other and further relief as may be just and proper under the circumstances.
    Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 6 of 36 PageID #:2




                                      JURY DEMAND

     Plaintiff demands trial by jury on all issues triable by jury.




Dated: September 3, 2019                    Respectfully Submitted,

                                            Saper Law Offices, LLC
                                            /s/Daliah Saper
                                            Daliah Saper
                                            505 N. LaSalle, Suite 350
                                            Chicago, IL 60654
                                            Telephone: (312) 527-4100
                                            Email: ds@saperlaw.com
                                            Bar No: 6283932

                                            Attorney for Plaintiff
                                            Christopher Boffoli
Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 7 of 36 PageID #:2




                        Exhibit A
Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 8 of 36 PageID #:2
Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 9 of 36 PageID #:2
Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 10 of 36 PageID #:2
Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 11 of 36 PageID #:2
Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 12 of 36 PageID #:2
Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 13 of 36 PageID #:2




                         Exhibit B
              Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 14 of 36 PageID #:2


Chy Eaton

From:                             hello@bigappetites.net
Sent:                             Friday, February 8, 2019 11:02 AM
To:                               anjansma@gmail.com
Subject:                          Your unauthorized use of my copyrighted images
Attachments:                      Organic-Figurines.jpg; Organic-Figurines2 copy.jpg


Mr. Jansma,

I'd be grateful for an explanation as to the circumstances by which some of my copyrighted images were being used on
your website – without permission, license or attribution – and appearing with Costco's corporate logos over them with
indications that they had been used in a print ad campaign.

The ironic disclaimer "Don't Steal My Stuff" at the bottom of your website suggests that you must possess at least some
inkling of the ethics involved with taking and using copyrighted work without permission, if not the legal ramifications.
You seem not to like others to take content from your website so I wonder why you felt so entitled to take mine.

Christopher Boffoli
Big Appetites Studio
Seattle, Washington, USA




                                                            1
             Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 15 of 36 PageID #:2


Chy Eaton

From:                             Andy Jansma <anjansma@gmail.com>
Sent:                             Monday, February 11, 2019 8:53 AM
To:                               hello@bigappetites.net
Subject:                          Re: Your unauthorized use of my copyrighted images


Hi Christopher,

I'm very sorry for the unauthorized use of your photography. The ads in question were concept ads I created for an
agency that I was freelancing for at the time. The ads never made it to print. I should have made that more clear on my
website. I haven't received any compensation for these ads and will no longer use them in any form. As stated before,
I'm very sorry for using the photos without authorization. I put them on my website when I was a younger, more
inexperienced designer. I realize now that what I did was wrong and I will be extremely careful to get permission for
photography use in the future.

Thank you


On Fri, Feb 8, 2019 at 1:01 PM <hello@bigappetites.net> wrote:
 Mr. Jansma,

 I'd be grateful for an explanation as to the circumstances by which some of my copyrighted images were being used on
 your website – without permission, license or attribution – and appearing with Costco's corporate logos over them with
 indications that they had been used in a print ad campaign.

 The ironic disclaimer "Don't Steal My Stuff" at the bottom of your website suggests that you must possess at least some
 inkling of the ethics involved with taking and using copyrighted work without permission, if not the legal
 ramifications. You seem not to like others to take content from your website so I wonder why you felt so entitled to
 take mine.

 Christopher Boffoli
 Big Appetites Studio
 Seattle, Washington, USA




                                                            1
              Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 16 of 36 PageID #:2


Chy Eaton

From:                              hello@bigappetites.net
Sent:                              Tuesday, February 12, 2019 11:50 AM
To:                                Andy Jansma
Subject:                           Re: Your unauthorized use of my copyrighted images
Attachments:                       2019.02.12 Andy Jansma invoice.pdf


Mr. Jansma,

Thank you for the response and the explanation. While it is good to know that you're sorry for your unauthorized use of
my copyrighted images, and that you pledge not to steal my work again, I'll need you to take responsibility for your
actions.

Whether or not you received any compensation, my images have value that you've realized. You used my work to
market your business for years, drawing attention and traffic. Businesses routinely pay four figure sums to license my
images so I don't know why you should be able to just take them and use them for free for as long as you like.

Additionally, as I regularly do work for food and retail brands, I have no way of knowing if your false representation of
my work being used for Costco has done harm to my brand as this may have dissuaded competing companies from
hiring me. And finally, your infringements have been spread around the internet, propagating to Pinterest and other
places off your website. Clearly, for a lot of reasons it is a very bad idea to download images from the internet and use
them without permission, license or attribution, something that a creative of any age should understand.

At this point, my legal team is involved, as is Costco corporate. You've cost me time and legal fees in addition to your
unjust enrichment by your use of my intellectual property. So in the interest of avoiding litigation in this matter, I have
attached an invoice by which you can take responsibility for what you have done.

This is a settlement offer, not a license to continue using my work. This is also not a statement of damages. It is simply a
means by which you can resolve this situation amicably.

I will appreciate your timely response to this matter.

Best,

Christopher Boffoli
Big Appetites Studio
Seattle, Washington, USA
http://bigappetites.net




                                                              1
              Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 17 of 36 PageID #:2


Chy Eaton

From:                              Andy Jansma <anjansma@gmail.com>
Sent:                              Tuesday, February 12, 2019 11:54 AM
To:                                hello@bigappetites.net
Subject:                           Re: Your unauthorized use of my copyrighted images


Allow me to forward this to my lawyer. I will let you know how I plan on proceeding.

Thank you

On Tue, Feb 12, 2019 at 1:50 PM <hello@bigappetites.net> wrote:
 Mr. Jansma,

 Thank you for the response and the explanation. While it is good to know that you're sorry for your unauthorized use
 of my copyrighted images, and that you pledge not to steal my work again, I'll need you to take responsibility for your
 actions.

 Whether or not you received any compensation, my images have value that you've realized. You used my work to
 market your business for years, drawing attention and traffic. Businesses routinely pay four figure sums to license my
 images so I don't know why you should be able to just take them and use them for free for as long as you like.

 Additionally, as I regularly do work for food and retail brands, I have no way of knowing if your false representation of
 my work being used for Costco has done harm to my brand as this may have dissuaded competing companies from
 hiring me. And finally, your infringements have been spread around the internet, propagating to Pinterest and other
 places off your website. Clearly, for a lot of reasons it is a very bad idea to download images from the internet and use
 them without permission, license or attribution, something that a creative of any age should understand.

 At this point, my legal team is involved, as is Costco corporate. You've cost me time and legal fees in addition to your
 unjust enrichment by your use of my intellectual property. So in the interest of avoiding litigation in this matter, I have
 attached an invoice by which you can take responsibility for what you have done.

 This is a settlement offer, not a license to continue using my work. This is also not a statement of damages. It is simply
 a means by which you can resolve this situation amicably.

 I will appreciate your timely response to this matter.

 Best,

 Christopher Boffoli
 Big Appetites Studio
 Seattle, Washington, USA
 http://bigappetites.net




                                                              1
             Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 18 of 36 PageID #:2


Chy Eaton

From:                             hello@bigappetites.net
Sent:                             Tuesday, February 12, 2019 6:05 PM
To:                               Andy Jansma
Subject:                          Re: Your unauthorized use of my copyrighted images


Andy,

I think seeking legal counsel on this matter is absolutely a good idea. Maybe your lawyer can help you to understand
what a generous settlement offer $3,000 is as an alternative to actual and statutory damages as well as the legal costs
that we will petition the court to recover. Make sure you tell your lawyer that you've already admitted to infringing my
copyrights in writing. I expect he or she might also be able to look up the other cases I've brought in federal court,
including the case with similar merits for which I just won a judgment last week.

Christopher Boffoli
Big Appetites Studio


> On February 12, 2019 at 11:54 AM Andy Jansma <anjansma@gmail.com> wrote:
>
>
> Allow me to forward this to my lawyer. I will let you know how I plan
> on proceeding.
>
> Thank you
>
> On Tue, Feb 12, 2019 at 1:50 PM <hello@bigappetites.net> wrote:
>
> > Mr. Jansma,
>>
> > Thank you for the response and the explanation. While it is good to
> > know that you're sorry for your unauthorized use of my copyrighted
> > images, and that you pledge not to steal my work again, I'll need
> > you to take responsibility for your actions.
>>
> > Whether or not you received any compensation, my images have value
> > that you've realized. You used my work to market your business for
> > years, drawing attention and traffic. Businesses routinely pay four
> > figure sums to license my images so I don't know why you should be
> > able to just take them and use them for free for as long as you like.
>>
> > Additionally, as I regularly do work for food and retail brands, I
> > have no way of knowing if your false representation of my work being
> > used for Costco has done harm to my brand as this may have dissuaded
> > competing companies from hiring me. And finally, your infringements
> > have been spread around the internet, propagating to Pinterest and
> > other places off your website. Clearly, for a lot of reasons it is a
> > very bad idea to download images from the internet and use them
> > without permission, license or attribution, something that a creative of any age should understand.

                                                            1
             Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 19 of 36 PageID #:2
>>
> > At this point, my legal team is involved, as is Costco corporate.
> > You've cost me time and legal fees in addition to your unjust
> > enrichment by your use of my intellectual property. So in the
> > interest of avoiding litigation in this matter, I have attached an
> > invoice by which you can take responsibility for what you have done.
>>
> > This is a settlement offer, not a license to continue using my work.
> > This is also not a statement of damages. It is simply a means by
> > which you can resolve this situation amicably.
>>
> > I will appreciate your timely response to this matter.
>>
> > Best,
>>
> > Christopher Boffoli
> > Big Appetites Studio
> > Seattle, Washington, USA
> > http://bigappetites.net




                                                           2
             Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 20 of 36 PageID #:2


Chy Eaton

From:                             Andy Jansma <anjansma@gmail.com>
Sent:                             Tuesday, February 12, 2019 6:28 PM
To:                               hello@bigappetites.net
Subject:                          Re: Your unauthorized use of my copyrighted images


Ok

On Tue, Feb 12, 2019 at 8:05 PM <hello@bigappetites.net> wrote:
 Andy,

 I think seeking legal counsel on this matter is absolutely a good idea. Maybe your lawyer can help you to understand
 what a generous settlement offer $3,000 is as an alternative to actual and statutory damages as well as the legal costs
 that we will petition the court to recover. Make sure you tell your lawyer that you've already admitted to infringing my
 copyrights in writing. I expect he or she might also be able to look up the other cases I've brought in federal court,
 including the case with similar merits for which I just won a judgment last week.

 Christopher Boffoli
 Big Appetites Studio


 > On February 12, 2019 at 11:54 AM Andy Jansma <anjansma@gmail.com> wrote:
 >
 >
 > Allow me to forward this to my lawyer. I will let you know how I plan on
 > proceeding.
 >
 > Thank you
 >
 > On Tue, Feb 12, 2019 at 1:50 PM <hello@bigappetites.net> wrote:
 >
 > > Mr. Jansma,
 >>
 > > Thank you for the response and the explanation. While it is good to know
 > > that you're sorry for your unauthorized use of my copyrighted images, and
 > > that you pledge not to steal my work again, I'll need you to take
 > > responsibility for your actions.
 >>
 > > Whether or not you received any compensation, my images have value that
 > > you've realized. You used my work to market your business for years,
 > > drawing attention and traffic. Businesses routinely pay four figure sums to
 > > license my images so I don't know why you should be able to just take them
 > > and use them for free for as long as you like.
 >>
 > > Additionally, as I regularly do work for food and retail brands, I have no
 > > way of knowing if your false representation of my work being used for
 > > Costco has done harm to my brand as this may have dissuaded competing
 > > companies from hiring me. And finally, your infringements have been spread
 > > around the internet, propagating to Pinterest and other places off your

                                                            1
            Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 21 of 36 PageID #:2
> > website. Clearly, for a lot of reasons it is a very bad idea to download
> > images from the internet and use them without permission, license or
> > attribution, something that a creative of any age should understand.
>>
> > At this point, my legal team is involved, as is Costco corporate. You've
> > cost me time and legal fees in addition to your unjust enrichment by your
> > use of my intellectual property. So in the interest of avoiding litigation
> > in this matter, I have attached an invoice by which you can take
> > responsibility for what you have done.
>>
> > This is a settlement offer, not a license to continue using my work. This
> > is also not a statement of damages. It is simply a means by which you can
> > resolve this situation amicably.
>>
> > I will appreciate your timely response to this matter.
>>
> > Best,
>>
> > Christopher Boffoli
> > Big Appetites Studio
> > Seattle, Washington, USA
> > http://bigappetites.net




                                                           2
             Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 22 of 36 PageID #:2


Chy Eaton

From:                             Andy Jansma <anjansma@gmail.com>
Sent:                             Tuesday, February 12, 2019 6:30 PM
To:                               hello@bigappetites.net
Subject:                          Re: Your unauthorized use of my copyrighted images


I'm not just going to give you $3k so just proceed or whatever

On Tue, Feb 12, 2019 at 8:27 PM Andy Jansma <anjansma@gmail.com> wrote:
 Ok

 On Tue, Feb 12, 2019 at 8:05 PM <hello@bigappetites.net> wrote:
  Andy,

  I think seeking legal counsel on this matter is absolutely a good idea. Maybe your lawyer can help you to understand
  what a generous settlement offer $3,000 is as an alternative to actual and statutory damages as well as the legal costs
  that we will petition the court to recover. Make sure you tell your lawyer that you've already admitted to infringing
  my copyrights in writing. I expect he or she might also be able to look up the other cases I've brought in federal court,
  including the case with similar merits for which I just won a judgment last week.

  Christopher Boffoli
  Big Appetites Studio


  > On February 12, 2019 at 11:54 AM Andy Jansma <anjansma@gmail.com> wrote:
  >
  >
  > Allow me to forward this to my lawyer. I will let you know how I plan on
  > proceeding.
  >
  > Thank you
  >
  > On Tue, Feb 12, 2019 at 1:50 PM <hello@bigappetites.net> wrote:
  >
  > > Mr. Jansma,
  >>
  > > Thank you for the response and the explanation. While it is good to know
  > > that you're sorry for your unauthorized use of my copyrighted images, and
  > > that you pledge not to steal my work again, I'll need you to take
  > > responsibility for your actions.
  >>
  > > Whether or not you received any compensation, my images have value that
  > > you've realized. You used my work to market your business for years,
  > > drawing attention and traffic. Businesses routinely pay four figure sums to
  > > license my images so I don't know why you should be able to just take them
  > > and use them for free for as long as you like.
  >>
  > > Additionally, as I regularly do work for food and retail brands, I have no
  > > way of knowing if your false representation of my work being used for

                                                             1
           Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 23 of 36 PageID #:2
> > Costco has done harm to my brand as this may have dissuaded competing
> > companies from hiring me. And finally, your infringements have been spread
> > around the internet, propagating to Pinterest and other places off your
> > website. Clearly, for a lot of reasons it is a very bad idea to download
> > images from the internet and use them without permission, license or
> > attribution, something that a creative of any age should understand.
>>
> > At this point, my legal team is involved, as is Costco corporate. You've
> > cost me time and legal fees in addition to your unjust enrichment by your
> > use of my intellectual property. So in the interest of avoiding litigation
> > in this matter, I have attached an invoice by which you can take
> > responsibility for what you have done.
>>
> > This is a settlement offer, not a license to continue using my work. This
> > is also not a statement of damages. It is simply a means by which you can
> > resolve this situation amicably.
>>
> > I will appreciate your timely response to this matter.
>>
> > Best,
>>
> > Christopher Boffoli
> > Big Appetites Studio
> > Seattle, Washington, USA
> > http://bigappetites.net




                                                       2
              Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 24 of 36 PageID #:2


Chy Eaton

From:                             hello@bigappetites.net
Sent:                             Tuesday, February 12, 2019 6:44 PM
To:                               Andy Jansma
Subject:                          Re: Your unauthorized use of my copyrighted images


Well if you're averse to $3K then it seems counter-intuitive that you'd like me to pursue a judgment against you that will
cost you considerably more. But if that's your final word on the matter then I will ask my attorney to put the paperwork
into motion tomorrow. I promise you this is not a bluff. We'll see you in court.

Christopher

> On February 12, 2019 at 6:30 PM Andy Jansma <anjansma@gmail.com> wrote:
>
>
> I'm not just going to give you $3k so just proceed or whatever
>
> On Tue, Feb 12, 2019 at 8:27 PM Andy Jansma <anjansma@gmail.com> wrote:
>
> > Ok
>>
> > On Tue, Feb 12, 2019 at 8:05 PM <hello@bigappetites.net> wrote:
>>
> >> Andy,
> >>
> >> I think seeking legal counsel on this matter is absolutely a good idea.
> >> Maybe your lawyer can help you to understand what a generous
> >> settlement offer $3,000 is as an alternative to actual and
> >> statutory damages as well as the legal costs that we will petition
> >> the court to recover. Make sure you tell your lawyer that you've
> >> already admitted to infringing my copyrights in writing. I expect
> >> he or she might also be able to look up the other cases I've
> >> brought in federal court, including the case with similar merits for which I just won a judgment last week.
> >>
> >> Christopher Boffoli
> >> Big Appetites Studio
> >>
> >>
> >> > On February 12, 2019 at 11:54 AM Andy Jansma <anjansma@gmail.com>
> >> wrote:
> >> >
> >> >
> >> > Allow me to forward this to my lawyer. I will let you know how I
> >> > plan on proceeding.
> >> >
> >> > Thank you
> >> >
> >> > On Tue, Feb 12, 2019 at 1:50 PM <hello@bigappetites.net> wrote:
> >> >

                                                             1
             Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 25 of 36 PageID #:2
> >> > > Mr. Jansma,
> >> > >
> >> > > Thank you for the response and the explanation. While it is
> >> > > good to
> >> know
> >> > > that you're sorry for your unauthorized use of my copyrighted
> >> > > images,
> >> and
> >> > > that you pledge not to steal my work again, I'll need you to
> >> > > take responsibility for your actions.
> >> > >
> >> > > Whether or not you received any compensation, my images have
> >> > > value
> >> that
> >> > > you've realized. You used my work to market your business for
> >> > > years, drawing attention and traffic. Businesses routinely pay
> >> > > four figure
> >> sums to
> >> > > license my images so I don't know why you should be able to
> >> > > just take
> >> them
> >> > > and use them for free for as long as you like.
> >> > >
> >> > > Additionally, as I regularly do work for food and retail
> >> > > brands, I
> >> have no
> >> > > way of knowing if your false representation of my work being
> >> > > used for Costco has done harm to my brand as this may have
> >> > > dissuaded competing companies from hiring me. And finally, your
> >> > > infringements have been
> >> spread
> >> > > around the internet, propagating to Pinterest and other places
> >> > > off
> >> your
> >> > > website. Clearly, for a lot of reasons it is a very bad idea to
> >> download
> >> > > images from the internet and use them without permission,
> >> > > license or attribution, something that a creative of any age should understand.
> >> > >
> >> > > At this point, my legal team is involved, as is Costco corporate.
> >> You've
> >> > > cost me time and legal fees in addition to your unjust
> >> > > enrichment by
> >> your
> >> > > use of my intellectual property. So in the interest of avoiding
> >> litigation
> >> > > in this matter, I have attached an invoice by which you can
> >> > > take responsibility for what you have done.
> >> > >
> >> > > This is a settlement offer, not a license to continue using my work.
> >> This
> >> > > is also not a statement of damages. It is simply a means by

                                                            2
              Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 26 of 36 PageID #:2
> >> > > which you
> >> can
> >> > > resolve this situation amicably.
> >> > >
> >> > > I will appreciate your timely response to this matter.
> >> > >
> >> > > Best,
> >> > >
> >> > > Christopher Boffoli
> >> > > Big Appetites Studio
> >> > > Seattle, Washington, USA
> >> > > http://bigappetites.net
> >>
>>




                                                              3
               Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 27 of 36 PageID #:2


Chy Eaton

From:                             Andy Jansma <anjansma@gmail.com>
Sent:                             Tuesday, February 12, 2019 7:04 PM
To:                               hello@bigappetites.net
Subject:                          Re: Your unauthorized use of my copyrighted images


My lawyer is advising me to proceed

On Tue, Feb 12, 2019 at 8:44 PM <hello@bigappetites.net> wrote:
 Well if you're averse to $3K then it seems counter-intuitive that you'd like me to pursue a judgment against you that
 will cost you considerably more. But if that's your final word on the matter then I will ask my attorney to put the
 paperwork into motion tomorrow. I promise you this is not a bluff. We'll see you in court.

 Christopher

 > On February 12, 2019 at 6:30 PM Andy Jansma <anjansma@gmail.com> wrote:
 >
 >
 > I'm not just going to give you $3k so just proceed or whatever
 >
 > On Tue, Feb 12, 2019 at 8:27 PM Andy Jansma <anjansma@gmail.com> wrote:
 >
 > > Ok
 >>
 > > On Tue, Feb 12, 2019 at 8:05 PM <hello@bigappetites.net> wrote:
 >>
 > >> Andy,
 > >>
 > >> I think seeking legal counsel on this matter is absolutely a good idea.
 > >> Maybe your lawyer can help you to understand what a generous settlement
 > >> offer $3,000 is as an alternative to actual and statutory damages as well
 > >> as the legal costs that we will petition the court to recover. Make sure
 > >> you tell your lawyer that you've already admitted to infringing my
 > >> copyrights in writing. I expect he or she might also be able to look up the
 > >> other cases I've brought in federal court, including the case with similar
 > >> merits for which I just won a judgment last week.
 > >>
 > >> Christopher Boffoli
 > >> Big Appetites Studio
 > >>
 > >>
 > >> > On February 12, 2019 at 11:54 AM Andy Jansma <anjansma@gmail.com>
 > >> wrote:
 > >> >
 > >> >
 > >> > Allow me to forward this to my lawyer. I will let you know how I plan on
 > >> > proceeding.
 > >> >
 > >> > Thank you

                                                            1
            Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 28 of 36 PageID #:2
> >> >
> >> > On Tue, Feb 12, 2019 at 1:50 PM <hello@bigappetites.net> wrote:
> >> >
> >> > > Mr. Jansma,
> >> > >
> >> > > Thank you for the response and the explanation. While it is good to
> >> know
> >> > > that you're sorry for your unauthorized use of my copyrighted images,
> >> and
> >> > > that you pledge not to steal my work again, I'll need you to take
> >> > > responsibility for your actions.
> >> > >
> >> > > Whether or not you received any compensation, my images have value
> >> that
> >> > > you've realized. You used my work to market your business for years,
> >> > > drawing attention and traffic. Businesses routinely pay four figure
> >> sums to
> >> > > license my images so I don't know why you should be able to just take
> >> them
> >> > > and use them for free for as long as you like.
> >> > >
> >> > > Additionally, as I regularly do work for food and retail brands, I
> >> have no
> >> > > way of knowing if your false representation of my work being used for
> >> > > Costco has done harm to my brand as this may have dissuaded competing
> >> > > companies from hiring me. And finally, your infringements have been
> >> spread
> >> > > around the internet, propagating to Pinterest and other places off
> >> your
> >> > > website. Clearly, for a lot of reasons it is a very bad idea to
> >> download
> >> > > images from the internet and use them without permission, license or
> >> > > attribution, something that a creative of any age should understand.
> >> > >
> >> > > At this point, my legal team is involved, as is Costco corporate.
> >> You've
> >> > > cost me time and legal fees in addition to your unjust enrichment by
> >> your
> >> > > use of my intellectual property. So in the interest of avoiding
> >> litigation
> >> > > in this matter, I have attached an invoice by which you can take
> >> > > responsibility for what you have done.
> >> > >
> >> > > This is a settlement offer, not a license to continue using my work.
> >> This
> >> > > is also not a statement of damages. It is simply a means by which you
> >> can
> >> > > resolve this situation amicably.
> >> > >
> >> > > I will appreciate your timely response to this matter.
> >> > >
> >> > > Best,

                                                       2
            Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 29 of 36 PageID #:2
> >> > >
> >> > > Christopher Boffoli
> >> > > Big Appetites Studio
> >> > > Seattle, Washington, USA
> >> > > http://bigappetites.net
> >>
>>




                                                3
Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 30 of 36 PageID #:2




                         Exhibit C
        Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 31 of 36 PageID #:2
                                                                               Keith Scully
                                                                               Direct +206.274.2826
                                                                               Main +206.274.2800
                                                                               keith@newmanlaw.com

                                                                               2101 Fourth Avenue, Suite 1500
Seattle | Los Angeles | San Francisco                                          Seattle, WA 98121




SENT BY EMAIL AND US MAIL

May 8, 2019

Andrew Jansma
7740 Oak Avenue
Gary, IN 46403-1363
Email: anjansma@gmail.com

         Re:      Settlement Offer for Infringement of Christopher Boffoli’s Copyright-Protected Works

Dear Mr. Jansma:

I represent artist Christopher Boffoli and write to inform you of serious copyright violations that
occurred when you used Mr. Boffoli’s images as part of a purported Costco advertisement you placed
on your website and other locations. In correspondence with Mr. Boffoli, you indicated that you had
an attorney but did not identify that person. If you are represented, please forward this
communication to your lawyer and ask that person to promptly contact me.

Mr. Boffoli’s photographs are federally-registered and copyright-protected and Talk Markets cannot
use them without permission. Unless you agree to pay Mr. Boffoli’s license fee for use of his images,
we will seek redress in federal court. Under federal law, you can be liable for statutory damages up to
$150,000 plus attorney’s fees. But, because this matter is pre-filing, we will settle this dispute for
$5,000. Mr. Boffoli is willing to consider reasonable payment plans if you are unable to pay the full
amount in one payment.

A.       You have admitted liability and it is undisputed that you displayed copies of Boffoli’s
         copyrighted photographs without authorization.

Boffoli is a fine art, editorial, and commercial photographer who created “Big Appetites”, a series of
photographs featuring tiny figures photographed against real food backdrops. Big Appetites has
been published in more than 100 countries around the world, with coverage in publications such as
the New York Times, Washington Post, NPR, and CBS This Morning, among many others. Fine art
photographs from the collection can be found in galleries and private collections in the US, Canada,
Europe and Asia. Boffoli is frequently hired by magazines for editorial commissions and by large
brands for commercial work based on the Big Appetites series. Boffoli’s images are also licensed for
publication for books, magazines, websites, and greeting cards.
     Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 32 of 36 PageID #:2

Andrew Jansma
May 8, 2019
Page 2 of 4


Boffoli’s business is based on licensing and selling photographs he creates. Big Appetites
photographs are currently available for purchase at fine art galleries, and can also be purchased over
the Internet, including through Boffoli’s website. Boffoli has licensed use of Big Appetites
photographs to greeting card companies, calendars, and others. Boffoli registers his images with the
U.S. Copyright Office. Since the majority of his artistic income is generated by licensing, Boffoli
polices distribution and reproduction of his copyrighted works.

In or around February 2019, Boffoli discovered that you were displaying copies of his copyrighted
works on your website as part of a purported Costco advertising campaign. I’ve attached screenshots
showing the infringement as Attachment A to this letter. Mr. Boffoli sent you a letter informing you
of the infringement and offering to settle the dispute for $2,500. You admitted liability but refused
to settle the dispute or pay the requested settlement amount. I’ve attached copies of your
correspondence as Attachment B. That settlement offer has now expired.

B.    Under the Copyright Act, Boffoli may recover statutory damages up to $150,000, plus
      attorney’s fees.

Since you indisputably committed copyright infringement by displaying Boffoli’s work without
authorization, the only question is the amount of damages Boffoli may recover. The Copyright Act
provides that “an infringer of copyright is liable for either . . . the copyright owner’s actual damages
and any additional profits of the infringer . . . or . . . statutory damages.” 17 U.S.C. § 504(a). The
statute further provides that the copyright owner may elect, at any time before final judgment is
rendered, to recover, instead of actual damages and profits, an award of statutory damages. 17
U.S.C. § 504(c)(1).

Boffoli will likely elect statutory damages in lieu of actual damages. Unlike actual damages, statutory
damages include a deterrence component, which justifies a higher award. See Nintendo of America
v. Dragon Pac. Int’l, 40 F.3d 1007, 1011 (9th Cir. 1994). In fact, Congress intended the statutory
damages to be “substantially” higher than actual damages:

        Courts . . . must be able to render awards that deter others from infringing intellectual
        property rights. It is important that the cost of infringement substantially exceed the costs of
        compliance, so that persons who use or distribute intellectual property have a strong
        incentive to abide by the copyright laws.

H.R. Rep. No. 106–216, at 6 (1999). And statutory damages may be elected regardless of the
adequacy of evidence offered as to actual damages. Columbia Pictures Television v. Krypton
Brodcasting of Birmingham, Inc., 259 F.3d 1186, 1194 (9th Cir. 2001). In fact, the Supreme Court
has stated that “even for uninjurious and unprofitable invasions of copyright the court may, if it
deems it just, impose a liability within [the] statutory limits to sanction and vindicate the statutory
      Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 33 of 36 PageID #:2

Andrew Jansma
May 8, 2019
Page 3 of 4


policy” of discouraging infringement. F.W. Woolworth Co. v. Contemporary Arts, Inc., 344 U.S.
228, 232 (1952).

For each copyrighted work, the Copyright Act establishes a statutory award range of $750 to
$30,000 per non-willful infringement, and a range of $750 to $150,000 per willful infringement.
(17 U.S.C. § 504(c)(1) & (2). The court’s analysis should be guided by “what is just in the particular
case, considering the nature of the copyright, [and] the circumstances of the infringement”. F.W.
Woolworth, 344 U.S. at 232 (citations omitted).

Here, the circumstances of the infringement substantiate a higher statutory-damage award. As a
marketing professional, you have a basic understanding of copyright law. Yet, you displayed copies
of Boffoli’s copyrighted photographs without permission. Boffoli does not allow his photographs to
be freely distributed. Rather, he licenses use of his photographs, generally for a fee of $5,000 for the
type of use you infringed.

And your infringement had a broader impact on Boffoli’s ability to generate profit. Boffoli likely lost
additional revenue from customers who might have licensed the image but did not do so because
Boffoli could not guarantee exclusivity. Given the foregoing, a statutory damage award above the
statutory minimum is appropriate.

In addition to statutory damages, Boffoli may recover his attorney’s fees. 17 U.S.C. § 505. A fee
award is standard in copyright cases and does not require exceptional circumstances or any similar
finding. Historical Research v. Cabral, 80 F.3d 377, 378 (9th Cir. 1996).

C.    Boffoli agrees to settle his claims against you for $5,000.

Given the framework outlined above, Boffoli offers to settle this matter for $5,000. This amount is
well below the statutory maximum, even for non-willful infringement. The amount is only slightly
higher than the statutory minimum. The amount is close to Boffoli’s actual damages. And should the
litigation continue, Boffoli (and you) will incur attorney’s fees. Because Boffoli is based in Seattle and
the harm is predominantly felt here, any lawsuit will be filed in the Western District of Washington.
Since there is no question as to liability, Boffoli will likely recover his fees, in addition to a statutory
damage award well above $5,000.

Please note that this is an early-litigation offer. It’s not to negotiate, but rather my client’s best offer
at this time. This offer will remain open until May 20, 2019, at which time the offer will expire. Any
subsequent offer will be higher.

Please confirm via email or other written response that you will accept this offer, and we’ll prepare a
settlement agreement and provide wire transfer instructions.
        Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 34 of 36 PageID #:2

Andrew Jansma
May 8, 2019
Page 4 of 4


Very truly yours,

Newman Du Wors LLP



Keith Scully

Atts.
Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 35 of 36 PageID #:2




                        Exhibit D
         Case: 1:19-cv-05892 Document #: 2 Filed: 09/03/19 Page 36 of 36 PageID #:2



                                                                                        Saper Law Offices, LLC
                                                                                        505 N. LaSalle Suite 350
                                                                                        Chicago, Illinois 60654
                                                                                        Tel: 312.527.4100
                                                                                        Fax: 312.527.5020

                                                                                        ds@saperlaw.com

                                                                                        www.saperlaw.com

August 9, 2019

VIA E-MAIL

Andrew Jansma
7740 Oak Avenue
Gary, IN 46403-1363
Email: anjansma@gmail.com



       Re:     FINAL DEMAND

Dear Mr. Jansma:


We have been retained by Christopher Boffoli to initiate copyright litigation against you in the
Northern District of Illinois.

You have refused to pay any licensing fees for your admitted unauthorized use of Mr. Boffoli’s
copyrighted work. This letter serves as Mr. Boffoli’s final pre-suit attempt to resolve this matter.

Accordingly, please confirm via email or other written response that you will pay a settlement fee of
$7,000.00 to Mr. Boffoli by August 26, 2019. This amount is $2,000 more than the previous offer
extended to you by Mr. Boffoli’s West Coast counsel, Newman Duwors, on May 8, 2019. The
increased amount reflects, in part, the additional legal fees Mr. Boffoli has had to incur to date to
enforce his rights.

If we do not receive your acceptance of this offer by Friday, August 16, the attached Complaint will
be filed and Mr. Boffoli will seek the maximum statutory damages, attorneys fees, and costs he is
entitled to under the Copyright Act.


Sincerely,

/s/Daliah Saper
Daliah Saper
